Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2008.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-26 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent 10,313,468 and claims 1-30 of patent 10,938,940.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above mentioned patents anticipate the claims limitations of the instant application (see Independent Claims Comparison Table below).

Instant Application 17188748
Patent 10,313,468
Claim 1:







Instant Application 17188748
Patent 10,913,940
Claim 1:






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 14.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasriel et al (7,962,594) discloses method for delivering content on a network using differential caching is described. A request for information is received from a request-generating element coupled to a browser associated with a client through the network. A static portion and a dynamic portion of a document to be included in a 
Lewin et al (2009/0150518) disclose a content provider to dynamically assemble content at the edge of the Internet, preferably on content delivery network (CDN) edge servers. Preferably, the content provider leverages an "edge side include" (ESI) markup language that is used to define Web page fragments for dynamic assembly at the edge. Dynamic assembly improves site performance by catching the objects that comprise dynamically generated pages at the edge of the Internet, close to the end user.
Singhal et al (7,096,418) discloses a web page cache that stores Web pages such that servers will be able to retrieve valid dynamic pages without going to a dynamic content server or origin Web server for the page every time a user requests that dynamic page. The dynamic content cache receives information that defines data upon which each dynamic page is dependent, such that when the value of any dependency data item changes, the associated dynamic page is marked as invalid or deleted. The dynamic page cache stores dependency data, receives change event information, and indicates when pages in the cache are invalidated or need to be refreshed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUYEN M DOAN/Primary Examiner, Art Unit 2452